FILED
                              NOT FOR PUBLICATION                           SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERTO ANGEL ASCENCIO-                           No. 11-70177
SANCHEZ,
                                                  Agency No. A088-331-408
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Roberto Angel Ascencio-Sanchez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. Reviewing for abuse of discretion the denial of a motion to reopen, Salta

v. INS, 314 F.3d 1076, 1078 (9th Cir. 2002), we deny the petition for review.

      The agency did not abuse its discretion by denying Ascencio-Sanchez’s

motion to reopen based on a lack of notice, because the agency had sent a notice of

hearing by regular mail to Ascencio-Sanchez’s last known address of record, and

Ascencio-Sanchez failed to provide sufficient evidence to overcome the

presumption of proper delivery of the notice. See 8 U.S.C. § 1229a(b)(5)(A)

(“[W]ritten notice . . . provided at the most recent address” given by the alien

“shall be sufficient” for purposes of conducting in absentia removal proceedings.);

cf. Salta, 314 F.3d at 1079 (discussing evidence sufficient to overcome the

presumption of proper delivery).

      The agency also did not abuse its discretion by denying Ascencio-Sanchez’s

motion to reopen based on changed country conditions, where Ascencio-Sanchez

failed to present any evidence of a change in conditions in El Salvador material to

his claim to asylum. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010)

(“The BIA can deny a motion to reopen” based on changed country conditions for

“failure to introduce previously unavailable, material evidence” (citation and

internal quotation marks omitted)).


                                           2                                       11-70177
      Ascencio-Sanchez has waived any challenge to the BIA’s determination that

his proceedings do not warrant reopening on account of exceptional circumstances

arising from the alleged ineffective assistance of his former attorney because

Ascencio-Sanchez failed to raise the issue in his Opening Brief to this court. See

Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir. 2007) (“Issues raised in a

brief that are not supported by argument are deemed abandoned.” (citation

omitted)).

      Ascencio-Sanchez’s remaining contentions regarding his credibility and the

BIA’s articulation of its reasoning are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                          3                                      11-70177